Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in an interview with Charles E. Burpee on 02/11/2021.
The application has been amended as follows:
--Claim 3 (Currently Amended)   The apparatus according to claim 13, wherein the boreholes are arranged in at least one of a circle or an ellipse concentric with the central welding wire channel.
 	--Claim 4 (Currently Amended)   The apparatus according to claim 13, further comprising a pedestal adapted to be connected to a welding wire movement apparatus and to a process gas feeding device, the pedestal defining a pedestal process gas channel for conveying process gas from the process gas feeding device, the pedestal defining a wire feeding channel; and wherein the tube process gas channels communicate with the pedestal process gas channel.
The apparatus according to claim 13, wherein the nozzle block includes-at least three boreholes all having the same radius.
--Claim 8 (Currently Amended)   The apparatus according to claim 7, wherein the boreholes are arranged in symmetrical rotation around a longitudinal axis of the nozzle block.
9.    (Previously Presented) A laser welding device having an apparatus according to claim 13.
--Claim 10 (Currently Amended)   The apparatus according to claim 7, wherein the nozzle block includes at least six boreholes.
--Claim 11 (Currently Amended)   The apparatus according to claim 10, wherein the nozzle block includes at least eight boreholes.
--Claim 12 (Currently Amended)   A soldering device having an apparatus according to claim 13.
--Claim 14 (Currently Amended)   The apparatus according to claim 13, wherein the boreholes are parallel or at an acute angle of +/- 5° to the nozzle welding wire channel.
--Claim 15 (Currently Amended)   The apparatus according to claim 13, wherein:
the tube is formed as a tube pipe; and


Reason for allowance  
   The following is an examiner’s statement of reasons for allowance: as for claim 13, the closest prior art, Lebel (4529863) in views of Moerke (4158763), discloses an apparatus for feeding welding wire and process gas to a welding device comprising: a tube including a tube wall defining a central welding wire channel, the tube wall defining tube process gas channels each within the tube wall, whereby the tube process gas channels are separate from the central welding wire channel; a nozzle block connected to the tube, the nozzle block including a nozzle block wall including boreholes within the nozzle block wall, each of the boreholes having an opening, the boreholes communicating with the tube process gas channels, the nozzle block being cylindrical and having a nozzle block circumference, the nozzle block having a nozzle block end including a surface defining recesses and having a length, the recesses being located around the nozzle block circumference, the recesses extending from the boreholes along the length of the nozzle block end, the recesses communicating with the boreholes, whereby process gas exiting the boreholes flows through the recesses on the surface of the nozzle block end.  However, based on the amendments to claim 13, the prior art, Lebel (4529863) in views of Moerke (4158763), do not disclose wherein the recesses are semi-circular in cross-section perpendicular to a longitudinal axis of nozzle block, each of the recesses having a recess radius, each of the boreholes having a borehole recess, the recess radius corresponding to the 
 	Therefore, claims 3-4 and 7-15 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715